Exhibit 10.3

 

COMBIMATRIX CORPORATION

EXECUTIVE CHANGE OF CONTROL SEVERANCE PLAN

 

CombiMatrix Corporation, a Delaware corporation (the “Company”) has adopted this
Executive Change of Control Severance Plan (the “Plan”), effective as of
November 10, 2009, for the benefit of certain key employees of the Participating
Company Group.

 

The Company considers it essential to the best interests of its stockholders to
take reasonable steps to retain its key management personnel.  Further, the
Board of Directors of the Company (the “Board”) recognizes that the uncertainty
and questions which might arise among management in the context of a Change of
Control of the Company could result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

 

The Board has determined, therefore, that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of its members of
management of the Company to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from any possible Change of
Control of the Company.

 

The Company hereby adopts this Plan for the benefit of its employees who are
eligible as provided in the Plan.

 


SECTION 1.                                          DEFINITIONS.


 


1.1                                      “ACCOUNTING FIRM” MEANS THE ACCOUNTING
FIRM ENGAGED BY THE COMPANY FOR GENERAL AUDIT PURPOSES IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL DATE OR, IF SUCH FIRM IS UNABLE OR UNWILLING TO PERFORM THE
CALCULATIONS REQUIRED UNDER THIS PLAN, SUCH OTHER NATIONAL ACCOUNTING FIRM AS
SHALL BE DESIGNATED BY AGREEMENT BETWEEN THE PARTICIPANT TO WHOM SECTION 4.1
APPLIES AND THE COMPANY.


 


1.2                                      “BASE SALARY” MEANS THE PARTICIPANT’S
ANNUAL BASE SALARY AS IN EFFECT DURING THE LAST REGULARLY SCHEDULED PAYROLL
PERIOD IMMEDIATELY PRECEDING SUCH PARTICIPANT’S DATE OF TERMINATION.  BASE
SALARY DOES NOT INCLUDE ANY BONUSES, COMMISSIONS, FRINGE BENEFITS, OVERTIME, CAR
ALLOWANCES, OTHER IRREGULAR PAYMENTS OR ANY OTHER COMPENSATION EXCEPT BASE
SALARY.


 


1.3                                      “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE COMPANY.


 


1.4                                      “CAUSE” MEANS A (I) FELONY CONVICTION;
OR (II) WILLFUL DISCLOSURE OF MATERIAL TRADE SECRETS OR OTHER MATERIAL
CONFIDENTIAL INFORMATION RELATED TO THE BUSINESS OF A PARTICIPATING COMPANY; OR
(III) WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM THE SAME DUTIES AS
IN EFFECT PRIOR TO THE CHANGE OF CONTROL FOR THE PARTICIPATING COMPANY (OTHER
THAN ANY SUCH FAILURE RESULTING FROM PHYSICAL OR MENTAL INCAPACITY OR ANY ACTUAL
OR ANTICIPATED FAILURE RESULTING FROM A RESIGNATION FOR GOOD REASON) AFTER A
WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED BY THE COMPANY, WHICH
DEMAND IDENTIFIES THE SPECIFIC ACTIONS WHICH THE COMPANY BELIEVES CONSTITUTE
WILLFUL AND CONTINUED FAILURE SUBSTANTIALLY TO PERFORM DUTIES, AND WHICH
PERFORMANCE IS NOT SUBSTANTIALLY CORRECTED WITHIN TEN (10) DAYS OF RECEIPT OF
SUCH DEMAND.  FOR PURPOSES OF THE PREVIOUS SENTENCE, NO ACT OR FAILURE TO ACT
SHALL BE DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, WITH WILLFUL
MALFEASANCE OR GROSS NEGLIGENCE AND WITHOUT REASONABLE BELIEF THAT ACTION OR
OMISSION WAS NOT MATERIALLY ADVERSE TO THE BEST INTEREST OF THE PARTICIPATING
COMPANY GROUP.


 


1.5                                      “CHANGE OF CONTROL” MEANS A CHANGE OF
CONTROL OF THE COMPANY OF A NATURE THAT WOULD BE REQUIRED TO BE REPORTED IN
RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION 14A PROMULGATED UNDER THE
EXCHANGE ACT, WHETHER OR NOT THE COMPANY IS THEN SUBJECT TO SUCH REPORTING
REQUIREMENT; PROVIDED, HOWEVER, THAT ANYTHING IN THIS PLAN TO THE CONTRARY
NOTWITHSTANDING, A CHANGE OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF:


 


(A)                      ANY INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION,
ASSOCIATION, TRUST, UNINCORPORATED ORGANIZATION OR OTHER ENTITY OR PERSON, OR
ANY SYNDICATE OR GROUP DEEMED TO BE A PERSON UNDER SECTION 14(D)(2) OF THE
EXCHANGE ACT, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 OF
THE GENERAL RULES AND REGULATIONS UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY

 

1

--------------------------------------------------------------------------------


 


 


REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS OF THE
COMPANY;


 


(B)                     DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS (NOT
INCLUDING ANY PERIOD PRIOR TO THE EFFECTIVE DATE), INDIVIDUALS WHO AT THE
BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD AND ANY NEW DIRECTORS, WHOSE
ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS
WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN
OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED (THE “INCUMBENT
DIRECTORS”), CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF;


 


(C)                     THERE OCCURS A REORGANIZATION, MERGER, CONSOLIDATION OR
OTHER CORPORATE TRANSACTION INVOLVING THE COMPANY (A “TRANSACTION”), IN EACH
CASE WITH RESPECT TO WHICH THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO
SUCH TRANSACTION DO NOT, IMMEDIATELY AFTER THE TRANSACTION, OWN SECURITIES
REPRESENTING MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY, A PARENT
OF THE COMPANY OR OTHER CORPORATION RESULTING FROM SUCH TRANSACTION (COUNTING,
FOR THIS PURPOSE, ONLY THOSE SECURITIES HELD BY THE COMPANY’S STOCKHOLDERS
IMMEDIATELY AFTER THE TRANSACTION THAT WERE RECEIVED IN EXCHANGE FOR, OR
REPRESENT THEIR CONTINUING OWNERSHIP OF, SECURITIES OF THE COMPANY HELD BY THEM
IMMEDIATELY PRIOR TO THE TRANSACTION);


 


(D)                     ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY
ARE SOLD, LIQUIDATED OR DISTRIBUTED; OR


 


(E)                         THERE IS A “CHANGE OF CONTROL” OR A “CHANGE IN THE
EFFECTIVE CONTROL” OF THE COMPANY WITHIN THE MEANING OF SECTION 280G OF THE CODE
AND THE REGULATIONS.


 


1.6                                      “CHANGE OF CONTROL DATE” MEANS THE DATE
ON WHICH THE CHANGE OF CONTROL OCCURS.  NOTWITHSTANDING THE FIRST SENTENCE OF
THIS DEFINITION, IF A PARTICIPANT’S EMPLOYMENT WITH THE PARTICIPATING COMPANY
GROUP TERMINATES PRIOR TO THE CHANGE OF CONTROL DATE AND IT IS REASONABLY
DEMONSTRATED THAT SUCH TERMINATION (A) WAS AT THE REQUEST OF THE THIRD PARTY WHO
HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT THE CHANGE OF CONTROL OR
(B) OTHERWISE AROSE IN CONNECTION WITH OR IN ANTICIPATION OF THE CHANGE OF
CONTROL, THEN “CHANGE OF CONTROL DATE” MEANS THE DATE IMMEDIATELY PRIOR TO THE
DATE OF SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT.


 


1.7                                      “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND ANY SUCCESSOR PROVISIONS THERETO.


 


1.8                                      “COMMON STOCK” MEANS THE COMMON STOCK
OF THE COMPANY.


 


1.9                                      “COMPANY” MEANS COMBIMATRIX
CORPORATION, A DELAWARE CORPORATION, AND, EXCEPT IN DETERMINING UNDER
SECTION 1.5 HEREOF WHETHER OR NOT ANY CHANGE OF CONTROL HAS OCCURRED, SHALL
INCLUDE ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS.


 


1.10                                “DATE OF TERMINATION” MEANS THE DATE OF A
PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE PARTICIPATING COMPANY GROUP AS
DETERMINED IN ACCORDANCE WITH SECTION 3.6.


 


1.11                                “DISABILITY” MEANS A PARTICIPANT’S
(A) INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS WHICH CAUSES SUCH PARTICIPANT’S
ABSENCE FROM THE FULL-TIME PERFORMANCE OF HIS OR HER DUTIES WITH THE
PARTICIPATING COMPANY GROUP FOR SIX (6) CONSECUTIVE MONTHS AND (B) SUCH
PARTICIPANT’S FAILURE TO RETURN TO FULL-TIME PERFORMANCE OF HIS OR HER DUTIES
FOR THE PARTICIPATING COMPANY GROUP WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE
OF TERMINATION DUE TO DISABILITY IS GIVEN TO A PARTICIPANT.  ANY QUESTION AS TO
THE EXISTENCE OF DISABILITY UPON WHICH A PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP CANNOT AGREE SHALL BE DETERMINED BY A QUALIFIED INDEPENDENT
PHYSICIAN SELECTED BY THE PARTICIPANT (OR, IF SUCH PARTICIPANT IS NOT ABLE TO
SELECT A PHYSICIAN, SUCH SELECTION SHALL BE MADE BY ANY ADULT MEMBER OF THE
PARTICIPANT’S IMMEDIATE FAMILY), AND APPROVED BY THE PARTICIPATING COMPANY
GROUP.  THE DETERMINATION OF SUCH PHYSICIAN MADE IN WRITING TO THE PARTICIPATING
COMPANY GROUP SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF THIS PLAN


 


1.12                                “EFFECTIVE DATE” MEANS NOVEMBER 10, 2009.

 

2

--------------------------------------------------------------------------------


 


1.13                                “EQUITY AWARDS” MEANS OPTIONS, STOCK
APPRECIATION RIGHTS, STOCK PURCHASE RIGHTS, RESTRICTED STOCK, STOCK BONUSES AND
OTHER AWARDS WHICH CONSIST OF, OR RELATE TO, EQUITY SECURITIES OF THE COMPANY,
IN EACH CASE WHICH HAVE BEEN GRANTED TO A PARTICIPANT UNDER THE EQUITY PLANS. 
FOR PURPOSES OF THIS PLAN, EQUITY AWARDS SHALL ALSO INCLUDE ANY SHARES OF COMMON
STOCK OR OTHER SECURITIES ISSUED PURSUANT TO THE TERMS OF AN EQUITY AWARD.


 


1.14                                “EQUITY PLANS” MEANS THE COMBIMATRIX
CORPORATION 2006 STOCK INCENTIVE PLAN, AND ANY OTHER EQUITY-BASED INCENTIVE PLAN
OR ARRANGEMENT ADOPTED OR ASSUMED BY THE COMPANY, AND ANY FUTURE EQUITY-BASED
INCENTIVE PLAN OR ARRANGEMENT ADOPTED OR ASSUMED BY THE COMPANY, BUT SHALL NOT
INCLUDE ANY EMPLOYEE STOCK PURCHASE PLAN OR ANY OTHER PLAN INTENDED TO BE
QUALIFIED UNDER SECTION 423 OF THE CODE.


 


1.15                                “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


 


1.16                                “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, AND ANY SUCCESSOR PROVISIONS THERETO.


 


1.17                                “GOOD REASON” MEANS A PARTICIPANT’S
RESIGNATION OF EMPLOYMENT DURING THE TERM AS A RESULT OF ANY OF THE FOLLOWING:


 


(A)                      A MEANINGFUL AND DETRIMENTAL ALTERATION IN SUCH
PARTICIPANT’S POSITION, TITLES, OR THE NATURE OR STATUS OF RESPONSIBILITIES
(INCLUDING REPORTING RESPONSIBILITIES) FROM THOSE IN EFFECT IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL DATE;


 


(B)                     A REDUCTION BY THE PARTICIPATING COMPANY GROUP IN SUCH
PARTICIPANT’S BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL DATE OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME THEREAFTER;


 


(C)                      THE RELOCATION OF THE OFFICE OF THE PARTICIPATING
COMPANY WHERE SUCH PARTICIPANT IS PRIMARILY EMPLOYED IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL DATE (THE “COC LOCATION”) TO A LOCATION WHICH IS MORE THAN
TWENTY-FIVE (25) MILES AWAY FROM THE COC LOCATION OR THE PARTICIPATING COMPANY’S
REQUIRING SUCH PARTICIPANT TO BE BASED MORE THAN TWENTY-FIVE (25) MILES AWAY
FROM THE COC LOCATION (EXCEPT FOR REQUIRED TRAVEL ON THE PARTICIPATING COMPANY’S
BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE PARTICIPANT’S CUSTOMARY
BUSINESS TRAVEL OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS PRIOR TO THE
CHANGE OF CONTROL DATE);


 


(D)                     THE FAILURE BY THE PARTICIPATING COMPANY GROUP TO PAY OR
PROVIDE TO SUCH PARTICIPANT WITH ANY MATERIAL ITEM OF COMPENSATION OR BENEFITS
PROMPTLY WHEN DUE;


 


(E)                      THE FAILURE OF THE PARTICIPATING COMPANY GROUP TO
OBTAIN AN AGREEMENT FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THE
OBLIGATIONS OF THIS PLAN, AS CONTEMPLATED IN SECTION 9.1 HEREOF OR, IF THE
BUSINESS FOR WHICH SUCH PARTICIPANT’S SERVICES ARE PRINCIPALLY PERFORMED IS SOLD
AT ANY TIME AFTER A CHANGE OF CONTROL, THE FAILURE OF THE PARTICIPATING COMPANY
GROUP TO OBTAIN SUCH AN AGREEMENT FROM THE PURCHASER OF SUCH BUSINESS;


 


(F)                        A MATERIAL BREACH BY THE PARTICIPATING COMPANY GROUP
OF THE PROVISIONS OF THIS PLAN;


 


PROVIDED, HOWEVER, THAT AN EVENT DESCRIBED ABOVE IN CLAUSE (A), (B), (D) OR
(F) SHALL NOT CONSTITUTE GOOD REASON UNLESS IT IS COMMUNICATED BY SUCH
PARTICIPANT TO THE COMPANY IN WRITING AND IS NOT CORRECTED BY THE COMPANY IN A
MANNER WHICH IS REASONABLY SATISFACTORY TO SUCH PARTICIPANT (INCLUDING FULL
RETROACTIVE CORRECTION WITH RESPECT TO ANY MONETARY MATTER) WITHIN 10 DAYS OF
THE COMPANY’S RECEIPT OF SUCH WRITTEN NOTICE.


 


1.18                                “GROUP I PARTICIPANT” MEANS THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY ON THE CHANGE OF CONTROL DATE, SO LONG AS HE IS
NOT A PARTY TO ANY OTHER RETENTION AND/OR SEVERANCE AGREEMENT WITH THE
PARTICIPATING COMPANY GROUP THAT IS NOT OTHERWISE WAIVED IN ACCORDANCE WITH
SECTION 3.9.

 

3

--------------------------------------------------------------------------------


 


1.19                                “GROUP II PARTICIPANT” MEANS EACH SENIOR
MANAGEMENT-LEVEL EMPLOYEE OF A PARTICIPATING COMPANY WHO (I) IS NOT A PARTY TO
ANY OTHER RETENTION AND/OR SEVERANCE AGREEMENT WITH THE PARTICIPATING COMPANY
GROUP THAT IS NOT OTHERWISE WAIVED IN ACCORDANCE WITH SECTION 3.9, (II) IS NOT A
GROUP I PARTICIPANT AND (III) WHO, ON THE CHANGE OF CONTROL DATE, WAS A
SECTION 16 OFFICER.


 


1.20                                “INVOLUNTARY TERMINATION” MEANS (I) A
PARTICIPANT’S INVOLUNTARY TERMINATION OF EMPLOYMENT WITH THE PARTICIPATING
COMPANY GROUP DURING THE TERM OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
(II) A PARTICIPANT’S RESIGNATION OF EMPLOYMENT WITH THE PARTICIPATING COMPANY
GROUP DURING THE TERM FOR GOOD REASON.


 


1.21                                “NOTICE OF TERMINATION” MEANS THE NOTICE
SPECIFIED IN SECTION 3.6.


 


1.22                                “PARTICIPATING COMPANY GROUP” MEANS THE
COMPANY AND ANY PRESENT OR FUTURE UNITED STATES PARENT AND/OR UNITED STATES
DIRECT OR INDIRECT SUBSIDIARY CORPORATIONS OF THE COMPANY THAT HAVE BEEN
DESIGNATED BY THE BOARD AS A “PARTICIPATING COMPANY” FOR PURPOSES OF THIS PLAN
(ALL OF WHICH ALONG WITH THE COMPANY BEING INDIVIDUALLY REFERRED TO AS A
“PARTICIPATING COMPANY” AND COLLECTIVELY REFERRED TO AS THE “PARTICIPATING
COMPANY GROUP”).  FOR PURPOSES OF THIS PLAN, A PARENT OR SUBSIDIARY CORPORATION
SHALL BE DEFINED IN SECTIONS 424(E) AND 424(F) OF THE CODE AND SHALL INCLUDE
ENTITIES RELATED TO THE COMPANY BY SIMILAR OWNERSHIP LEVELS THAT ARE NOT
CORPORATIONS.


 


1.23                                “PARTICIPANT” MEANS EACH GROUP I PARTICIPANT
AND EACH GROUP II PARTICIPANT.


 


1.24                                “PLAN” MEANS THIS COMBIMATRIX CORPORATION
EXECUTIVE CHANGE OF CONTROL SEVERANCE PLAN.


 


1.25                                “REFERENCE SALARY” MEANS THE GREATER OF
(A) THE ANNUAL RATE OF A PARTICIPANT’S BASE SALARY FROM THE PARTICIPATING
COMPANY GROUP IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF SUCH PARTICIPANT’S
INVOLUNTARY TERMINATION OR (B) THE ANNUAL RATE OF A PARTICIPANT’S BASE SALARY
FROM THE PARTICIPATING COMPANY GROUP IN EFFECT AT ANY POINT DURING THE
THREE-YEAR PERIOD ENDING ON THE CHANGE OF CONTROL DATE.


 


1.26                                “REGULATIONS” MEANS THE PROPOSED, TEMPORARY
AND FINAL REGULATIONS UNDER SECTION 280G OF THE CODE OR ANY SUCCESSOR PROVISION
THERETO.


 


1.27                                “SECTION 16 OFFICER” MEANS AN EXECUTIVE OF
THE COMPANY WHO HAS BEEN DESIGNATED BY THE COMPANY OR IS OTHERWISE REQUIRED TO
REPORT UNDER RULE 16(A) OF THE EXCHANGE ACT.


 


1.28                                “SEVERANCE BENEFITS” MEANS THOSE BENEFITS
PROVIDED TO A PARTICIPANT UNDER THIS PLAN ON ACCOUNT OF A CHANGE OF CONTROL, AS
DETERMINED IN ACCORDANCE WITH SECTION 3.2, 3.3 AND 3.4 AFTER THE EXECUTION OF A
RELEASE OF CLAIMS AS REQUIRED BY SECTION 10.


 


1.29                                “SEVERANCE MULTIPLE” MEANS (A) WITH RESPECT
TO GROUP I PARTICIPANTS, ONE (1), AND (B) WITH RESPECT TO GROUP II
PARTICIPANTS, ONE-HALF (0.5).


 


1.30                                “TERM” MEANS THE PERIOD OF A PARTICIPANT’S
EMPLOYMENT THAT COMMENCES ON THE CHANGE OF CONTROL DATE AND SHALL CONTINUE UNTIL
THE SECOND ANNIVERSARY OF THE CHANGE OF CONTROL DATE.


 


SECTION 2.                                            EMPLOYMENT DURING THE
TERM.  DURING THE TERM, THE FOLLOWING TERMS AND CONDITIONS SHALL APPLY TO A
PARTICIPANT’S EMPLOYMENT WITH THE PARTICIPATING COMPANY GROUP:


 


2.1                                      TITLES; REPORTING AND DUTIES.  A
PARTICIPANT’S POSITION, TITLE, NATURE AND STATUS OF RESPONSIBILITIES AND
REPORTING OBLIGATIONS SHALL BE NO LESS FAVORABLE THAN THOSE THAT SUCH
PARTICIPANT ENJOYED IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL DATE.


 


2.2                                      BASE SALARY.  A PARTICIPANT’S BASE
SALARY MAY NOT BE REDUCED, AND SUCH PARTICIPANT’S BASE SALARY SHALL BE
PERIODICALLY REVIEWED AND INCREASED IN THE MANNER COMMENSURATE WITH INCREASES
AWARDED TO OTHER SIMILARLY SITUATED EMPLOYEES OF THE PARTICIPATING COMPANY
GROUP.

 

4

--------------------------------------------------------------------------------


 


2.3                                      INCENTIVE COMPENSATION.  A PARTICIPANT
SHALL BE ELIGIBLE TO PARTICIPATE IN EACH LONG-TERM INCENTIVE PLAN OR ARRANGEMENT
ESTABLISHED BY THE PARTICIPATING COMPANY GROUP FOR ITS EMPLOYEES AT SUCH
PARTICIPANT’S LEVEL OF SENIORITY IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
SUCH PLAN OR ARRANGEMENT AND AT A LEVEL CONSISTENT WITH THE PARTICIPATING
COMPANY GROUP’S PRACTICES APPLICABLE TO EACH PARTICIPANT PRIOR TO THE CHANGE OF
CONTROL DATE.


 


2.4                                      BENEFITS.  A PARTICIPANT SHALL BE
ELIGIBLE TO PARTICIPATE IN ALL RETIREMENT, WELFARE AND FRINGE BENEFIT PLANS AND
ARRANGEMENTS THAT THE PARTICIPATING COMPANY GROUP PROVIDES TO ITS EMPLOYEES IN
ACCORDANCE WITH THE TERMS OF SUCH PLANS AND ARRANGEMENTS, WHICH SHALL BE NO LESS
FAVORABLE TO SUCH PARTICIPANT, IN THE AGGREGATE, THAN THE TERMS AND PROVISIONS
AVAILABLE TO OTHER SIMILARLY SITUATED EMPLOYEES OF THE PARTICIPATING COMPANY
GROUP.


 


2.5                                      LOCATION.  A PARTICIPANT SHALL CONTINUE
TO BE EMPLOYED AT A BUSINESS LOCATION IN THE METROPOLITAN AREA IN WHICH SUCH
PARTICIPANT WAS EMPLOYED PRIOR TO THE CHANGE OF CONTROL DATE AND THE AMOUNT OF
TIME THAT SUCH PARTICIPANT IS REQUIRED TO TRAVEL FOR BUSINESS PURPOSES WILL NOT
BE INCREASED IN ANY SIGNIFICANT RESPECT FROM THE AMOUNT OF BUSINESS TRAVEL
REQUIRED OF SUCH PARTICIPANT PRIOR TO THE CHANGE OF CONTROL DATE.


 


SECTION 3.                                            SEVERANCE BENEFITS.  IN
THE EVENT OF A PARTICIPANT’S INVOLUNTARY TERMINATION, THE TERMINATED PARTICIPANT
SHALL BE ENTITLED TO THE FOLLOWING:


 


3.1                                      PAYMENT OF WAGES AND ACCRUED VACATION. 
THE COMPANY SHALL PAY TO SUCH TERMINATED PARTICIPANT WITHIN FIVE (5) DAYS OF THE
DATE OF SUCH INVOLUNTARY TERMINATION THE FULL AMOUNT OF ANY EARNED BUT UNPAID
BASE SALARY THROUGH THE DATE OF TERMINATION AT THE RATE IN EFFECT AT THE TIME OF
THE NOTICE OF TERMINATION, PLUS A CASH PAYMENT (CALCULATED ON THE BASIS OF SUCH
PARTICIPANT’S REFERENCE SALARY) FOR ALL UNUSED VACATION TIME WHICH SUCH
PARTICIPANT MAY HAVE ACCRUED AS OF THE DATE OF TERMINATION.


 


3.2                                      PAYMENT OF CASH SEVERANCE.  SUBJECT TO
EXECUTION OF A RELEASE OF CLAIMS AS DESCRIBED IN SECTION 10 BELOW, THE COMPANY
SHALL PAY TO SUCH TERMINATED PARTICIPANT AN AMOUNT EQUAL TO THE PRODUCT OF
(A) SUCH TERMINATED PARTICIPANT’S REFERENCE SALARY, MULTIPLIED BY (B) SUCH
TERMINATED PARTICIPANT’S SEVERANCE MULTIPLE.  THIS SEVERANCE PAYMENT SHALL BE IN
LIEU OF ANY OTHER CASH SEVERANCE PAYMENTS WHICH SUCH TERMINATED PARTICIPANT IS
ENTITLED TO RECEIVE UNDER ANY OTHER NOTICE OR SEVERANCE PAY AND/OR RETENTION
PLAN OR ARRANGEMENT SPONSORED BY ANY PARTICIPATING COMPANY.  EXCEPT AS OTHERWISE
PROVIDED IN SECTIONS 3.10 AND 4.1 BELOW, THESE CASH PAYMENTS WILL BE MADE IN A
LUMP SUM ON THE DAY FOLLOWING THE RELEASE EFFECTIVE DATE.


 


3.3                                      VESTING AND EXERCISE OF EQUITY AWARDS. 
SUBJECT TO EXECUTION OF A RELEASE OF CLAIMS AS DESCRIBED IN SECTION 10 BELOW,
AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN AN APPLICABLE EQUITY
AWARD AGREEMENT, ALL EQUITY AWARDS HELD BY A TERMINATED PARTICIPANT SHALL VEST
IN FULL AND, AS APPLICABLE, SHALL BECOME FULLY EXERCISABLE, AS OF THE DATE OF
TERMINATION, EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.10 AND 4.1 BELOW. 
NOTWITHSTANDING ANYTHING IN THIS PLAN TO THE CONTRARY, IN NO EVENT SHALL THE
VESTING AND EXERCISABILITY PROVISIONS APPLICABLE TO A TERMINATED PARTICIPANT
UNDER THE TERMS OF AN EQUITY AWARD BE LESS FAVORABLE TO SUCH PARTICIPANT THAN
THE TERMS AND PROVISIONS OF SUCH AWARDS IN EFFECT ON THE CHANGE OF CONTROL DATE.


 


3.4                                      BENEFITS CONTINUATION.  SUBJECT TO
EXECUTION OF A RELEASE OF CLAIMS AS DESCRIBED IN SECTION 10 BELOW, AND SUBJECT
TO THE TERMINATED PARTICIPANT AND/OR HIS OR HER ELIGIBLE DEPENDENTS ELECTING
CONTINUED MEDICAL INSURANCE COVERAGE IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF STATE AND FEDERAL LAW (COMMONLY REFERRED TO AS “COBRA”), THE
COMPANY SHALL PAY THE TERMINATED PARTICIPANT’S COBRA PREMIUMS FOR THE DURATION
OF SUCH COBRA COVERAGE, OR FOR THE PERIOD OF YEARS EQUAL TO THE PARTICIPANT’S
SEVERANCE MULTIPLE, WHICHEVER IS LESS.  IF THE TERMINATED PARTICIPANT’S MEDICAL
COVERAGE IMMEDIATELY PRIOR TO THE DATE OF TERMINATION INCLUDED THE TERMINATED
PARTICIPANT’S DEPENDENTS, THE COMPANY PAID COBRA PREMIUMS SHALL INCLUDE THE
PREMIUMS NECESSARY FOR SUCH DEPENDENTS AS HAVE ELECTED COBRA COVERAGE. 
NOTWITHSTANDING THE ABOVE, IN THE EVENT THE TERMINATED PARTICIPANT BECOMES
COVERED UNDER ANOTHER EMPLOYER’S GROUP HEALTH PLAN (OTHER THAN A PLAN WHICH
IMPOSES A PREEXISTING CONDITION EXCLUSION UNLESS THE PREEXISTING CONDITION
EXCLUSION DOES NOT APPLY) OR OTHERWISE CEASES TO BE ELIGIBLE FOR COBRA DURING
THE PERIOD PROVIDED IN THIS SECTION 3.4, THE COMPANY SHALL CEASE PAYMENT OF THE
COBRA PREMIUMS.


 


3.5                                      OTHER BENEFIT PLANS.  A TERMINATED
PARTICIPANT’S PARTICIPATION AND RIGHTS IN OTHER BENEFIT PLANS AS MAY BE PROVIDED
BY THE PARTICIPATING COMPANY GROUP AT THE TIME OF HIS/HER INVOLUNTARY
TERMINATION SHALL BE GOVERNED SOLELY BY THE TERMS AND CONDITIONS OF SUCH PLANS,
IF ANY.

 

5

--------------------------------------------------------------------------------


 


3.6                                      DATE AND NOTICE OF TERMINATION.  ANY
TERMINATION OF A PARTICIPANT’S EMPLOYMENT BY A PARTICIPATING COMPANY OR BY SUCH
PARTICIPANT DURING THE TERM SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO
THE OTHER PARTY HERETO (THE “NOTICE OF TERMINATION”).  THE NOTICE OF TERMINATION
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS PLAN RELIED UPON AND
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF THE PARTICIPANT’S EMPLOYMENT UNDER THE
PROVISION SO INDICATED.  THE DATE OF A PARTICIPANT’S TERMINATION OF EMPLOYMENT
WITH THE PARTICIPATING COMPANY GROUP SHALL BE DETERMINED AS FOLLOWS:  (I) IF
EMPLOYMENT IS TERMINATED BY THE PARTICIPATING COMPANY GROUP IN AN INVOLUNTARY
TERMINATION, FIVE (5) DAYS AFTER THE DATE THE NOTICE OF TERMINATION IS PROVIDED
BY THE PARTICIPATING COMPANY GROUP, (II) IF EMPLOYMENT IS TERMINATED BY THE
PARTICIPATING COMPANY GROUP FOR CAUSE, THE LATER OF THE DATE SPECIFIED IN THE
NOTICE OF TERMINATION OR TEN (10) DAYS FOLLOWING THE DATE SUCH NOTICE IS
RECEIVED BY THE PARTICIPANT, AND (III) IF THE BASIS OF A PARTICIPANT’S
INVOLUNTARY TERMINATION IS SUCH PARTICIPANT’S RESIGNATION FOR GOOD REASON, THE
DATE OF TERMINATION SHALL BE TEN (10) DAYS AFTER THE DATE SUCH PARTICIPANT’S
NOTICE OF TERMINATION IS RECEIVED BY THE COMPANY.


 


3.7                                      NO MITIGATION OR OFFSET.  A TERMINATED
PARTICIPANT SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED
FOR IN THIS PLAN BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT
OF ANY PAYMENT OR BENEFIT PROVIDED FOR IN THIS PLAN BE REDUCED (EXCEPT AS SET
FORTH IN SECTION 3.4 ABOVE) BY ANY COMPENSATION EARNED BY SUCH A TERMINATED
PARTICIPANT AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER OR BY RETIREMENT
BENEFITS PAID BY THE PARTICIPATING COMPANY GROUP OR ANOTHER EMPLOYER AFTER THE
DATE OF TERMINATION OR OTHERWISE.


 


3.8                                      WITHHOLDING.  AMOUNTS PAID TO A
PARTICIPANT HEREUNDER SHALL BE SUBJECT TO ALL APPLICABLE FEDERAL, STATE AND
LOCAL WITHHOLDING TAXES.


 


3.9                                      WAIVER OF ANY OTHER PARTICIPATING
COMPANY RETENTION/SEVERANCE AGREEMENT.  A TERMINATED PARTICIPANT MAY ELECT, IN
HIS OR HER SOLE DISCRETION, TO WAIVE EACH AND EVERY PRIOR RETENTION AND/OR
SEVERANCE AGREEMENT ENTERED INTO BETWEEN A PARTICIPATING COMPANY AND SUCH
TERMINATED PARTICIPANT (THE “OTHER SEVERANCE BENEFITS”) IN ORDER TO PARTICIPATE
AND RECEIVE THE SEVERANCE BENEFITS PROVIDED UNDER THIS PLAN. SUCH WAIVER SHALL
BE IN WRITING IN SUCH FORM AS MAY REASONABLY BE SPECIFIED BY THE PLAN
ADMINISTRATOR AND SHALL BE FILED WITH THE COMPANY IN ACCORDANCE WITH SUCH
RULES AND PROCEDURES AS MAY BE REASONABLY ESTABLISHED BY THE PLAN
ADMINISTRATOR.  THE PARTICIPANT MAY ELECT TO WAIVE THE OTHER SEVERANCE BENEFITS
AT ANY TIME PRIOR TO RECEIVING A PAYMENT UNDER SUCH BENEFITS.


 


3.10                                APPLICATION OF SECTION 409A. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, TO THE EXTENT THAT (I) ONE OR
MORE OF THE PAYMENTS OR BENEFITS RECEIVED OR TO BE RECEIVED BY A PARTICIPANT
PURSUANT TO THIS PLAN WOULD CONSTITUTE DEFERRED COMPENSATION SUBJECT TO THE
REQUIREMENTS OF CODE SECTION 409A, AND (II) THE PARTICIPANT IS A “SPECIFIED
EMPLOYEE” WITHIN THE MEANING OF CODE SECTION 409A, THEN SUCH PAYMENT OR BENEFIT
(OR PORTION THEREOF) WILL BE DELAYED UNTIL THE EARLIEST DATE FOLLOWING THE
PARTICIPANT’S “SEPARATION FROM SERVICE” WITH THE PARTICIPATING COMPANY GROUP
WITHIN THE MEANING OF CODE SECTION 409A ON WHICH THE COMPANY CAN PROVIDE SUCH
PAYMENT OR BENEFIT TO THE PARTICIPANT WITHOUT THE PARTICIPANT’S INCURRENCE OF
ANY ADDITIONAL TAX OR INTEREST PURSUANT TO CODE SECTION 409A, WITH ALL REMAINING
PAYMENTS OR BENEFITS DUE THEREAFTER OCCURRING IN ACCORDANCE WITH THE ORIGINAL
SCHEDULE.  IN ADDITION, THIS PLAN AND THE PAYMENTS AND BENEFITS TO BE PROVIDED
HEREUNDER ARE INTENDED TO COMPLY IN ALL RESPECTS WITH THE APPLICABLE PROVISIONS
OF CODE SECTION 409A.


 


SECTION 4.                                            LIMITATION ON PAYMENT OF
BENEFITS.


 


4.1                                      PARACHUTE PAYMENTS.  IN THE EVENT THAT
IT IS DETERMINED BY THE ACCOUNTING FIRM THAT ANY AMOUNT PAYABLE TO A PARTICIPANT
UNDER THIS PLAN, ALONE OR WHEN AGGREGATED WITH ANY OTHER AMOUNT PAYABLE OR
BENEFIT PROVIDED TO SUCH PARTICIPANT PURSUANT TO ANY OTHER PLAN OR ARRANGEMENT
OF THE PARTICIPATING COMPANY GROUP, WOULD CONSTITUTE AN “EXCESS PARACHUTE
PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE, THEN NOTWITHSTANDING
THE OTHER PROVISIONS OF THIS PLAN, THE AMOUNTS PAYABLE WILL NOT EXCEED THE
AMOUNT WHICH PRODUCES THE GREATEST AFTER-TAX BENEFIT TO THE PARTICIPANT.  FOR
PURPOSES OF THE FOREGOING, THE GREATEST AFTER-TAX BENEFIT WILL BE DETERMINED
WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF THE EVENT GIVING RISE TO SUCH
PAYMENT TO THE PARTICIPANT.  THE COMPANY SHALL REQUEST A DETERMINATION IN
WRITING BY THE ACCOUNTING FIRM OF WHETHER THE FULL AMOUNT OF THE PAYMENTS TO THE
PARTICIPANT, OR A LESSER AMOUNT, WILL RESULT IN THE GREATEST AFTER-TAX BENEFIT
TO THE PARTICIPANT.  AS SOON AS PRACTICABLE THEREAFTER, THE ACCOUNTING FIRM
SHALL DETERMINE AND REPORT TO THE COMPANY AND THE PARTICIPANT THE AMOUNT OF SUCH
PAYMENTS AND BENEFITS WHICH WOULD PRODUCE THE GREATEST AFTER-TAX BENEFIT TO THE
PARTICIPANT.  FOR THE PURPOSES OF SUCH DETERMINATION, THE ACCOUNTING FIRM MAY
RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE

 

6

--------------------------------------------------------------------------------


 


APPLICATION OF SECTIONS 280G AND 4999 OF THE CODE.  THE COMPANY AND THE
PARTICIPANT SHALL FURNISH TO THE ACCOUNTING FIRM SUCH INFORMATION AND DOCUMENTS
AS THE ACCOUNTING FIRM MAY REASONABLY REQUEST IN ORDER TO MAKE THEIR REQUIRED
DETERMINATION.  THE COMPANY SHALL BEAR ALL FEES AND EXPENSES THE ACCOUNTING FIRM
MAY REASONABLY CHARGE IN CONNECTION WITH ITS SERVICES CONTEMPLATED BY THIS
SECTION.  IF A REDUCED AMOUNT OF THE PAYMENTS WILL GIVE RISE TO THE GREATEST
AFTER TAX BENEFIT, THE REDUCTION IN THE PAYMENTS AND BENEFITS SHALL OCCUR IN THE
FOLLOWING ORDER UNLESS THE PARTICIPANT ELECTS IN WRITING A DIFFERENT ORDER PRIOR
TO THE LAST DAY OF THE YEAR PRECEDING THE DATE ON WHICH THE EVENT THAT TRIGGERS
THE PAYMENT OCCURS: (I) REDUCTION OF CASH PAYMENTS; (II) CANCELLATION OF
ACCELERATED VESTING OF EQUITY AWARDS OTHER THAN STOCK OPTIONS;
(III) CANCELLATION OF ACCELERATED VESTING OF STOCK OPTIONS; AND (IV) REDUCTION
OF OTHER BENEFITS PAID TO THE PARTICIPANT.  IN THE EVENT THAT ACCELERATION OF
COMPENSATION FROM THE PARTICIPANT’S EQUITY AWARDS IS TO BE REDUCED, SUCH
ACCELERATION OF VESTING SHALL BE CANCELED IN THE REVERSE ORDER OF THE DATE OF
GRANT UNLESS THE PARTICIPANT ELECTS IN WRITING A DIFFERENT ORDER FOR
CANCELLATION PRIOR TO THE LAST DAY OF THE YEAR PRECEDING THE DATE ON WHICH THE
EVENT THAT TRIGGERS THE PAYMENT OCCURS.


 


4.2                                      NON-DUPLICATION OF BENEFITS. 
NOTWITHSTANDING ANY OTHER PROVISION IN THE PLAN TO THE CONTRARY, THE BENEFITS
PROVIDED HEREUNDER SHALL BE IN LIEU OF ANY OTHER SEVERANCE PLAN AND/OR RETENTION
AGREEMENT BENEFITS PROVIDED BY ANY PARTICIPATING COMPANY AND THE SEVERANCE
BENEFITS AND OTHER BENEFITS PROVIDED UNDER THIS PLAN SHALL BE REDUCED BY ANY
SEVERANCE PAID OR PROVIDED TO A PARTICIPANT BY A PARTICIPATING COMPANY UNDER ANY
OTHER PLAN OR ARRANGEMENT.


 


4.3                                      INDEBTEDNESS OF PARTICIPANT.  IF A
PARTICIPANT IS INDEBTED TO THE PARTICIPATING COMPANY GROUP AT HIS OR HER DATE OF
TERMINATION, THE COMPANY RESERVES THE RIGHT TO OFFSET ANY BENEFITS UNDER THIS
PLAN BY THE AMOUNT OF SUCH INDEBTEDNESS.


 


SECTION 5.                                            PLAN ADMINISTRATION,
AMENDMENT AND TERMINATION.


 


5.1                                      ADMINISTRATION OF THE PLAN.  THE PLAN
SHALL BE ADMINISTERED BY THE PLAN ADMINISTRATOR.


 


5.2                                      COMPOSITION OF PLAN ADMINISTRATOR.


 


(A)                      PRIOR TO THE CHANGE OF CONTROL DATE, THE “PLAN
ADMINISTRATOR” SHALL BE THE COMPENSATION COMMITTEE OF THE BOARD.


 


(B)                     AFTER THE CHANGE OF CONTROL DATE, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 5.2(C) BELOW, THE “PLAN ADMINISTRATOR” SHALL BE COMPOSED OF
THOSE INDIVIDUALS AT THE COMPANY WHO HELD THE TITLES OF CHIEF EXECUTIVE OFFICER
AND CHIEF FINANCIAL OFFICER, OR TITLES FUNCTIONALLY EQUIVALENT THERETO
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL DATE, REGARDLESS OF WHETHER SUCH
MEMBERS’ JOB TITLES HAVE CHANGED OR THEY HAVE LEFT THE COMPANY.  THE DESIGNATION
OF AN INDIVIDUAL AS HOLDING SUCH TITLE OR POSITION SHALL CONSTITUTE AUTOMATIC
APPOINTMENT TO THE PLAN ADMINISTRATOR.  THE MEMBERS OF THE PLAN ADMINISTRATOR
MAY APPOINT ADDITIONAL MEMBERS TO THE PLAN ADMINISTRATOR


 


(C)                          AFTER THE CHANGE OF CONTROL DATE, IN THE EVENT THAT
A MEMBER OF THE PLAN ADMINISTRATOR IS UNWILLING OR UNABLE TO CONTINUE TO SERVE
AS A MEMBER OF THE PLAN ADMINISTRATOR, THE MEMBERS OF THE PLAN ADMINISTRATOR
SHALL, BY MAJORITY VOTE, ELECT SUFFICIENT ADDITIONAL MEMBERS, SO THAT THEY
REPLACE ALL DEPARTING MEMBERS OR AT LEAST HAVE A MINIMUM OF TWO MEMBERS.  SUCH
ADDITIONAL MEMBERS SHOULD BE PERSONS WHO WERE EMPLOYED BY THE COMPANY PRIOR TO
THE CHANGE OF CONTROL TO THE EXTENT REASONABLY POSSIBLE.


 


5.3                                      THE MEMBERS OF THE PLAN ADMINISTRATOR
SHALL NOT RECEIVE COMPENSATION FOR THEIR SERVICES ON THE PLAN ADMINISTRATOR. 
THE PARTICIPATING COMPANY GROUP SHALL INDEMNIFY AND HOLD HARMLESS MEMBERS OF THE
PLAN ADMINISTRATOR FROM AND AGAINST ALL LIABILITIES, CLAIMS, DEMANDS AND COSTS,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES OF LEGAL PROCEEDINGS, INCURRED
BY THE MEMBERS OF THE PLAN ADMINISTRATOR WHICH ARISE AS A RESULT OF MEMBERSHIP
ON THE PLAN ADMINISTRATOR.


 


5.4                                      POWERS AND RESPONSIBILITIES.  THE PLAN
ADMINISTRATOR SHALL HAVE ALL POWERS NECESSARY TO ENABLE IT PROPERLY TO CARRY OUT
ITS DUTIES WITH RESPECT TO THE COMPLETE CONTROL OF THE ADMINISTRATION OF THE
PLAN.  NOT IN

 

7

--------------------------------------------------------------------------------



 


LIMITATION, BUT IN AMPLIFICATION OF THE FOREGOING, THE PLAN ADMINISTRATOR SHALL
HAVE THE POWER AND AUTHORITY IN ITS DISCRETION TO:


 


(A)                      DETERMINE WHICH EMPLOYEES OF THE PARTICIPATING COMPANY
GROUP SHALL PARTICIPATE UNDER THE PLAN AND THEIR LEVEL OF PARTICIPATION;


 


(B)                     CONSTRUE THE PLAN TO DETERMINE ALL QUESTIONS THAT SHALL
ARISE AS TO INTERPRETATIONS OF THE PLAN’S PROVISIONS, INCLUDING DETERMINATION OF
WHICH INDIVIDUALS ARE ELIGIBLE FOR SEVERANCE BENEFITS, THE AMOUNT OF SEVERANCE
BENEFITS TO WHICH ANY EMPLOYEE MAY BE ENTITLED, AND ALL OTHER MATTERS PERTAINING
TO THE PLAN;


 


(C)                      ADOPT AMENDMENTS TO THE PLAN DOCUMENT WHICH ARE DEEMED
NECESSARY OR DESIRABLE BRING THESE DOCUMENTS INTO COMPLIANCE WITH ALL APPLICABLE
LAWS AND REGULATIONS, INCLUDING BUT NOT LIMITED TO CODE SECTION 409A AND THE
GUIDANCE THEREUNDER; AND


 


(D)                     ESTABLISH PROCEDURES FOR DETERMINING WHO THE MEMBERS OF
THE PLAN ADMINISTRATOR SHALL BE AFTER A CHANGE OF CONTROL AND/OR FOR ELECTING
ADDITIONAL MEMBERS OF THE PLAN ADMINISTRATOR PURSUANT TO SECTION 5.2.


 


5.5                                      DECISIONS OF THE PLAN ADMINISTRATOR. 
DECISIONS OF THE PLAN ADMINISTRATOR MADE IN GOOD FAITH UPON ANY MATTER WITHIN
THE SCOPE OF ITS AUTHORITY SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ALL
PERSONS, INCLUDING PARTICIPANTS AND THEIR LEGAL REPRESENTATIVES.  ANY DISCRETION
GRANTED TO THE PLAN ADMINISTRATOR SHALL BE EXERCISED IN ACCORDANCE WITH SUCH
RULES AND POLICIES AS MAY BE ESTABLISHED BY THE PLAN ADMINISTRATOR FROM TIME TO
TIME.


 


5.6                                      PLAN AMENDMENT.  THE PLAN ADMINISTRATOR
MAY AMEND OR TERMINATE THE PLAN AND THE BENEFITS PROVIDED HEREUNDER AT ANY TIME
PRIOR TO THE CHANGE IN CONTROL DATE.  AFTER THE CHANGE IN CONTROL DATE, THE PLAN
MAY NOT BE AMENDED OR TERMINATED, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
PARTICIPANT, WITH RESPECT TO THAT PARTICIPANT’S PARTICIPATION UNDER THE PLAN.


 


5.7                                      PLAN TERMINATION.  THIS PLAN SHALL
TERMINATE AUTOMATICALLY FIVE (5) YEARS FROM THE EFFECTIVE DATE UNLESS EXTENDED
BY THE COMPANY OR UNLESS A CHANGE OF CONTROL SHALL HAVE OCCURRED PRIOR THERETO,
IN WHICH CASE THE PLAN SHALL TERMINATE FOLLOWING THE LATER OF THE DATE WHICH IS
AT LEAST TWENTY-FOUR (24) MONTHS AFTER THE OCCURRENCE OF A CHANGE OF CONTROL OR
THE PAYMENT OF ALL SEVERANCE BENEFITS DUE UNDER THE PLAN.


 


SECTION 6.                                            CLAIMS FOR BENEFITS.  ANY
PERSON WHO BELIEVES HE OR SHE IS ENTITLED TO BENEFITS UNDER THIS PLAN MAY SUBMIT
A CLAIM FOR BENEFITS.  THE CLAIM MUST BE IN WRITING AND SHOULD STATE THE
CLAIMANT’S REASONS FOR CLAIMING THESE BENEFITS.  THE CLAIMS SHOULD BE SENT TO
THE PLAN ADMINISTRATOR.  IF THE CLAIM IS DENIED, IN WHOLE OR IN PART, WRITTEN
NOTICE OF THE DENIAL WILL BE PROVIDED WITHIN NINETY (90) DAYS OF INITIAL RECEIPT
OF THE CLAIM.  SUCH NOTICE WILL INCLUDE AN EXPLANATION OF THE FACTORS ON WHICH
THE DENIAL IS BASED AND WHAT, IF ANY, ADDITIONAL INFORMATION IS NEEDED TO
SUPPORT THE CLAIM.  FURTHER REVIEW OF THE CLAIM MAY BE OBTAINED BY FILING A
WRITTEN REQUEST FOR REVIEW.  AN INDIVIDUAL WHOSE CLAIM FOR BENEFITS IS DENIED
MAY FILE A REQUEST FOR REVIEW WITH THE PLAN ADMINISTRATOR WITHIN SIXTY (60)
DAYS.  AFTER RECEIVING A REQUEST FOR REVIEW, THE PLAN ADMINISTRATOR WILL RENDER
A FINAL DECISION WITHIN SIXTY (60) DAYS, UNLESS CIRCUMSTANCES REQUIRE AN
EXTENSION OF AN ADDITIONAL SIXTY (60) DAYS FOR THE REVIEW.  IN THIS CASE, THE
PLAN ADMINISTRATOR WILL NOTIFY THE CLAIMANT IN WRITING OF THE NEED FOR AN
EXTENSION.  THE PLAN ADMINISTRATOR’S DECISION WILL BE IN WRITING, SETTING FORTH
THE SPECIFIC REASONS FOR THE DECISION, AS WELL AS SPECIFIC REFERENCES TO THE
PLAN PROVISIONS UPON WHICH THE DECISION IS BASED.


 


SECTION 7.                                            LEGAL FEES AND EXPENSES. 
THE COMPANY SHALL PAY OR REIMBURSE A PARTICIPANT FOR ALL COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE LEGAL FEES AND
EXPENSES WHICH REFLECT COMMON PRACTICE WITH RESPECT TO THE MATTERS INVOLVED)
INCURRED BY SUCH PARTICIPANT AS A RESULT OF ANY BONA FIDE CLAIM, ACTION OR
PROCEEDING (A)  CONTESTING, DISPUTING OR ENFORCING ANY RIGHT, BENEFITS OR
OBLIGATIONS UNDER THIS PLAN OR (B) ARISING OUT OF OR CHALLENGING THE VALIDITY,
ADVISABILITY OR ENFORCEABILITY OF THIS PLAN OR ANY PROVISION THEREOF.  THE
PAYMENTS OR REIMBURSEMENTS PROVIDED FOR HEREIN SHALL BE PAID BY THE
PARTICIPATING COMPANY GROUP PROMPTLY (BUT IN NO EVENT MORE THAN FIVE
(5) BUSINESS DAYS) FOLLOWING RECEIPT OF A WRITTEN REQUEST FOR PAYMENT OR
REIMBURSEMENT, AS THE CASE MAY BE.  IT IS INTENDED THAT EACH INSTALLMENT OF
PAYMENTS UNDER THIS SECTION 7 IS A SEPARATE “PAYMENT” FOR PURPOSES

 

8

--------------------------------------------------------------------------------



 


OF SECTION 409A.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT THE PAYMENTS
UNDER THIS SECTION 7 SATISFY, TO THE GREATEST EXTENT POSSIBLE, THE EXEMPTIONS
FROM THE APPLICATION OF CODE SECTION 409A PROVIDED UNDER TREASURY REGULATION
1.409A-1(B)(11).


 


SECTION 8.                                            MISCELLANEOUS.


 


8.1                                      NO CONTRACT OF EMPLOYMENT.  NOTHING IN
THIS PLAN SHALL BE CONSTRUED AS GIVING ANY PARTICIPANT ANY RIGHT TO BE RETAINED
IN THE EMPLOY OF THE PARTICIPATING COMPANY GROUP OR SHALL AFFECT THE TERMS AND
CONDITIONS OF A PARTICIPANT’S EMPLOYMENT WITH THE PARTICIPATING COMPANY GROUP
PRIOR TO THE COMMENCEMENT OF THE TERM.


 


8.2                                      ERISA PLAN.  THIS PLAN IS INTENDED TO
BE (A) AN EMPLOYEE WELFARE PLAN AS DEFINED IN SECTION 3(1) OF ERISA AND (B) A
“TOP-HAT” PLAN MAINTAINED FOR THE BENEFIT OF A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES OF THE PARTICIPATING COMPANY GROUP.


 


8.3                                      SOURCE OF PAYMENTS.  ALL PAYMENTS
PROVIDED UNDER THIS PLAN, OTHER THAN PAYMENTS MADE PURSUANT TO ANY OTHER
PARTICIPATING COMPANY GROUP EMPLOYEE BENEFIT PLAN WHICH PROVIDES OTHERWISE,
SHALL BE PAID IN CASH FROM THE GENERAL FUNDS OF THE PARTICIPATING COMPANY GROUP,
AND NO SPECIAL OR SEPARATE FUND SHALL BE ESTABLISHED, AND NO OTHER SEGREGATION
OF ASSETS MADE, TO ASSURE PAYMENT.  TO THE EXTENT THAT ANY PERSON ACQUIRES A
RIGHT TO RECEIVE PAYMENTS FROM THE PARTICIPATING COMPANY GROUP HEREUNDER, SUCH
RIGHT SHALL BE NO GREATER THAN THE RIGHT OF AN UNSECURED CREDITOR OF THE
PARTICIPATING COMPANY GROUP.


 


8.4                                      NOTICE.  FOR THE PURPOSE OF THIS PLAN,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS PLAN SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR MAILED BY
OVERNIGHT COURIER OR UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, ADDRESSED TO THE PLAN ADMINISTRATOR, COMBIMATRIX CORPORATION,
6500 HARBOUR HEIGHTS PKWY., SUITE #303, MUKILTEO, WA 98275, WITH A COPY TO THE
CHIEF FINANCIAL OFFICER OF THE COMPANY, OR TO A PARTICIPANT AT THE ADDRESS SET
FORTH IN THE PARTICIPATING COMPANY GROUP’S PAYROLL RECORDS OR TO SUCH OTHER
ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON
RECEIPT.


 


8.5                                      NONALIENATION OF BENEFITS.  NO BENEFIT
UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED, PLEDGED AS SECURITY FOR
INDEBTEDNESS OR OTHERWISE ENCUMBERED BY ANY PARTICIPANT OR SUBJECT TO ANY LEGAL
PROCESS FOR THE PAYMENT OF ANY CLAIM AGAINST A PARTICIPANT.


 


8.6                                      VALIDITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS PLAN SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS PLAN, WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


8.7                                      HEADINGS.  THE HEADINGS CONTAINED IN
THIS PLAN ARE INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT
THE RIGHTS OF THE PARTIES TO THIS PLAN.


 


8.8                                      GOVERNING LAW.  THIS PLAN SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON
TO THE EXTENT SUCH LAWS ARE NOT PREEMPTED BY ERISA.


 


SECTION 9.                                            SUCCESSORS; BINDING
AGREEMENT.


 


9.1                                      ASSUMPTION BY SUCCESSOR.  THE COMPANY
WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY EXPRESSLY TO ASSUME AND TO AGREE TO PERFORM THE
OBLIGATIONS UNDER THIS PLAN IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE;
PROVIDED, HOWEVER, THAT NO SUCH ASSUMPTION SHALL RELIEVE THE COMPANY OF ITS
OBLIGATIONS HEREUNDER.  AS USED IN THIS SECTION 9, THE “COMPANY” SHALL INCLUDE
THE COMPANY AS DEFINED IN SECTION 1.9 AND ANY SUCCESSOR TO ITS BUSINESS AND/OR
ASSETS WHICH ASSUMES AND AGREES TO PERFORM THE OBLIGATIONS ARISING UNDER THIS
PLAN BY OPERATION OF LAW OR OTHERWISE.


 


9.2                                      ENFORCEABILITY; BENEFICIARIES.  THIS
PLAN SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF EACH PARTICIPANT (AND
SUCH PARTICIPANT’S PERSONAL REPRESENTATIVES AND HEIRS) AND THE COMPANY AND ANY
ORGANIZATION WHICH SUCCEEDS TO SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF
THE COMPANY, WHETHER BY MEANS OF MERGER, CONSOLIDATION,

 

9

--------------------------------------------------------------------------------


 


ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A CHANGE OF CONTROL OR
BY OPERATION OF LAW.  THIS PLAN SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY EACH PARTICIPANT’ PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF A
PARTICIPANT SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE HEREUNDER IF SUCH
PARTICIPANT HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED
HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS PLAN TO SUCH
PARTICIPANT’S DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE IS NO SUCH
DESIGNEE, TO SUCH PARTICIPANT’S ESTATE.


 


SECTION 10.                                      RELEASE OF CLAIMS.  AS A
CONDITION TO THE RECEIPT OF SEVERANCE BENEFITS, EACH PARTICIPANT MUST EXECUTE
AND ALLOW TO BECOME EFFECTIVE A RELEASE OF CLAIMS IN A FORM SATISFACTORY TO THE
PLAN ADMINISTRATOR , WITH SUCH EXECUTION OCCURRING NOT PRIOR TO THE DATE OF
TERMINATION AND NOT LATER THAN 45 DAYS AFTER THE PARTICIPANT’S RECEIPT THEREOF. 
THE DATE ON WHICH SUCH RELEASE BECOMES EFFECTIVE IS THE “RELEASE EFFECTIVE
DATE”.  NO SEVERANCE BENEFITS SHALL BE PAID TO A PARTICIPANT UNDER THIS PLAN
PRIOR TO THE RELEASE EFFECTIVE DATE.  THE FORM OF RELEASE SHALL NOT CAUSE THE
PARTICIPANT TO WAIVE OR RELEASE ANY CLAIMS OR RIGHTS A PARTICIPANT MAY HAVE TO
BE INDEMNIFIED BY THE COMPANY UNDER APPLICABLE LAW OR THE TERMS OF ANY
THEN-EFFECTIVE INDEMNIFICATION AGREEMENT OR OBLIGATION.  THE FORM OF THE RELEASE
SHALL FOLLOW THE EXAMPLE ATTACHED AS EXHIBITS A AND B, UPDATED AS NECESSARY FOR
ANY CHANGES IN THE LAW.


 

To record the adoption of the Plan as set forth herein, effective as of
November 10, 2009, CombiMatrix Corporation has caused its duly authorized
officer to execute the same this 10th day of November, 2009.

 

 

 

       CombiMatrix Corporation

 

 

 

 

 

 

Dated: November 10, 2009

By:

/s/ AMIT KUMAR, PH.D.

 

 

Amit Kumar, Ph.D.

 

 

President and CEO

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

(For Employees Age 40 or Older)

 

I understand and agree completely to the terms set forth in the CombiMatrix
Corporation Executive Change of Control Severance Plan (the “Plan”).  Certain
capitalized terms used in this Release Agreement are defined in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

[I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.]

 

In exchange for the benefits I am receiving under the Plan to which I am
otherwise not entitled, I hereby generally and completely release the Company
and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement.  This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).    This release shall not include any indemnification obligations
the Company may have to me.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release Agreement; (B) I have the
right to consult with an attorney prior to executing this Release Agreement;
(C) I have twenty-one (21) days to consider this Release Agreement (although I
may choose to voluntarily execute it earlier); (D) I have seven (7) days
following my execution of this Release Agreement to revoke it; and (E) this
Release Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth (8th) day after I
execute this Release Agreement.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AGREEMENT

(For Employees  Under Age 40)

 

I understand and agree completely to the terms set forth in the CombiMatrix
Corporation Change of Control Severance Plan (the “Plan”).  Certain capitalized
terms used in this Release Agreement are defined in the Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

[I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.]

 

In exchange for the benefits I am receiving under the Plan to which I am
otherwise not entitled, I hereby generally and completely release the Company
and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement.  This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the California Fair Employment and Housing Act (as
amended).   This release shall not include any indemnification obligations the
Company may have to me.

 

I understand that I have seven (7) days to consider this Release Agreement
(although I may voluntarily execute it earlier).

 

 

EMPLOYEE

 

 

 

Name:

 

 

 

 

 

Date:

 

 

12

--------------------------------------------------------------------------------